                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELIZABETH SWANGER-METCALFE,                        :
         Plaintiff                                 :           No. 1:17-cv-2000
                                                   :
                v.                                 :           (Judge Kane)
                                                   :
BOWHEAD INTEGRATED SUPPORT                         :
SERVICES, LLC, et al.                              :
           Defendants                              :

                                         MEMORANDUM

         Before the Court is Defendant Bowhead Integrated Support Services, LLC (“Defendant

Bowhead”)’s motion to dismiss Plaintiff Elizabeth Swanger-Metcalfe (“Plaintiff”)’s complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. No. 9.) For the reasons provided

herein, the Court will grant Defendant Bowhead’s motion and dismiss Plaintiff’s complaint

without prejudice.

    I.   BACKGROUND

         A.      Factual Background 1

         The instant dispute arises out of the alleged discrimination and retaliation against Plaintiff

during the course of her employment as an automotive worker for Defendant Bowhead. (Doc.

No. 1 ¶ 1.) Defendant Bowhead is an Alaska corporation with operations at the Letterkenny

Army Depot in Chambersburg, Pennsylvania. 2 (Id. ¶¶ 10, 12.) Plaintiff began her employment



1
  With the exception of the information detailing the corporate structure of Defendant Bowhead
below, the following background is taken from Plaintiff’s complaint. (Doc. No. 1.) The
allegations set forth in the complaint are accepted as true for the purpose of the instant motion to
dismiss. See Schuylkill Energy Res., Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir.
1997) (explaining that “[w]hen reviewing a 12(b)(6) dismissal, [the Court] must accept as true
the factual allegations in the complaint and all reasonable inferences that can be drawn from
them”).
2
  Defendant Bowhead is an indirect subsidiary of Ukpeagvik Inupiat Corporation (“UIC”), an
Alaska Native village corporation formed under the Alaska Native Claims Settlement Act, 43
for Defendant Bowhead at the Chambersburg location on March 13, 2015. (Id. ¶ 18.) Plaintiff

states that Defendant Ray Laubs (“Defendant Laubs”), was her shift supervisor and Defendant

Kelly Green-Krebs (“Defendant Green-Krebs”), was employed in Bowhead’s human resources

department during the relevant period. (Id. ¶¶ 14, 16.) Plaintiff avers that both Defendant Laubs

and Defendant Green-Krebs had supervisory authority over her. (Id. ¶¶ 15, 17.)

       In her role as an automotive worker for Defendant Bowhead, Plaintiff worked in two

areas: the “prep floor” and the “sand room.” (Id. ¶ 21.) Plaintiff avers that Defendant

Bowhead’s employees perform different tasks depending on the area in which they are assigned

to work. (Id. ¶ 25.) On the prep floor, employees perform minor services to vehicles, such as

placing and maintaining decals on vehicles and cleaning vehicle interiors. (Id. ¶ 20.) Employees

who are assigned to work in the sand room prepare vehicles for painting. (Id.) When working in

the sand room, according to Plaintiff, employees are required to wear protective suits and either a

half-mask respirator or a forced-air ventilation hood. (Id. ¶ 25.)



U.S.C. §§ 1601-1629a (2006) (“ANCSA”). (Doc. No. 12 at 7.) UIC is the sole member of UIC
Government Services, LLC (“UIC Government”), an entity charged with operating UIC’s
government contracting business. (Id. at 8.) UIC Government is the sole member of Defendant
Bowhead. (Id.) Defendant Bowhead attached corporate governance materials confirming this
corporate structure as exhibits to its motion to dismiss. (Doc. Nos. 12-1 through 12-4.) In ruling
on a 12(b)(6) motion to dismiss for failure to state a claim, “a court must consider only the
complaint, exhibits attached to the complaint, matters of public record, as well as undisputedly
authentic documents if the complainant’s claims are based upon these documents.” Mayer v.
Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White
Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)). A court may also consider “any
‘matters incorporated by reference or integral to the claim, items subject to judicial notice,
matters of public record, orders, [and] items appearing in the record of the case.’” Buck v.
Hampton Twp Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B Charles A. Wright &
Arthur R. Miller, Federal Practice & Procedure § 1357 (3d ed. 2004)). Where a party’s corporate
structure has bearing on its liability, corporate governance documents have been deemed integral
to a claim for purposes of the Court’s disposition of a motion to dismiss. See Kaczmarek v. Cty.
of Lackawanna Transit Sys., 3:17-CV-00950, 2017 WL 5499160, *5 n.3 (M.D. Pa. Nov. 16,
2017) (stating that defendants could have attached a certificate of incorporation to their motion to
dismiss because it had bearing on defendants’ potential immunity from liability).
                                                 2
       Plaintiff states that during the summer of 2016, she became aware of the fact that she was

pregnant (id. ¶ 26), and on September 22, 2016, she received a note from her treating physician

indicating that, given her pregnancy, she should be assigned to work only in a well-ventilated

area until further notice (id. ¶ 27). Plaintiff further avers that she provided this note to Defendant

Green-Krebs who, upon receipt of the note, advised Plaintiff to complete a “fitness for duty

certification and release to return to work form.” (Id. ¶ 28.) On or around October 14, 2016,

Plaintiff returned this form to Defendant Green-Krebs. (Id. at 29.)

       According to Plaintiff, the completed form placed certain restrictions on her ability to

work, including a lifting restriction of no more than ten to twenty pounds, six to eight hours of

standing or walking per day, use of her hands repetitively for five to eight hours per day, and a

requirement that she work in a well-ventilated area. (Id.) The completed form also indicated

that Plaintiff would have no work restrictions once six weeks had passed after she gave birth.

(Id. ¶ 30.) On October 21, 2016, Plaintiff presented a second note from her treating physician

stating that she “should continue to be excused from working in small areas that could expose

her to certain chemicals and agents” and requiring that she work in a well-ventilated area. (Id. ¶

31.) Plaintiff states that between September 22, 2016 and November 18, 2016, she continued her

employment as an automotive worker and was able to complete the essential job functions of an

automotive work for Defendant Bowhead, and that the only accommodation she required was

that she not be assigned to work in the sand room. (Id. ¶¶ 33-35.)

       On approximately November 18, 2016, Defendant Laubs advised Plaintiff’s shift leader

that Plaintiff would be sent home if she did not agree to work in the sand room. (Id. ¶ 36.)

Plaintiff further avers that she immediately met with Defendant Laubs and Defendant Green-

Krebs to “seek clarification.” (Id. ¶ 37.) Plaintiff states that during that meeting she was told



                                                  3
that pregnancy is not a disability and that she could either work in the sand room or take leave

under the Family and Medical Leave Act (“FMLA”) and apply for disability benefits. (Id. ¶ 38.)

Plaintiff further states that she was told that the reason she could no longer be accommodated

“was that other employees had complained, and that Defendant Bowhead could not show

‘favoritism’ in determining work assignments.” (Id. ¶ 39.) Plaintiff was also informed that she

could not be relocated within the facility to a different position. (Id. ¶ 40.) Plaintiff alleges that

other similarly situated employees were routinely moved to different positions within the facility.

(Id. ¶ 41.) Plaintiff states that she was “extremely upset and distressed and was moved to the

point of tears” after the meeting, and that Defendant Laubs mocked and made fun of Plaintiff’s

reaction. (Id. ¶¶ 42-43.)

       Plaintiff states that on or around November 23, 2016, she elected to take FMLA leave.

(Id. ¶ 44.) Plaintiff avers that on the same day, her mother inquired if Plaintiff could retrieve her

belongings from her locker. (Id. ¶ 45.) Defendant Green-Krebs allegedly told Plaintiff that she

could not retrieve her belongings “from a safety stand-point.” (Id. ¶ 46.) Plaintiff avers that, as a

result of the conduct of Defendants, she felt “humiliated, degraded, victimized, embarrassed, and

emotionally distressed.” (Id. ¶ 49.) Plaintiff alleges that, as a result of the Defendants’

discriminatory treatment of Plaintiff, she has suffered severe emotional distress and physical

ailments. (Id. ¶ 51.) Plaintiff further alleges that she has suffered and will continue to suffer

“the loss of income, loss of a salary, bonuses, benefits and other compensation which such

employment entails, and that she has suffered future pecuniary losses, emotional pain, suffering,

inconvenience, loss of enjoyment of life, and other non-pecuniary losses.” (Id. ¶ 52.)




                                                   4
       B.      Procedural Background

       Plaintiff filed a complaint against Defendants with the Equal Employment Opportunity

Commission (“EEOC”) on or about December 23, 2016. (Id. ¶ 4.) Plaintiff received a notice of

right to sue from the EEOC on or about August 7, 2017. (Id. ¶ 5.) On November 1, 2017,

Plaintiff filed the instant complaint with this Court, alleging one count of discrimination under

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2(a) (“Count I”), one

count of retaliation under Title VII, 42 U.S.C. § 2000e-3(a) (“Count II”), and one count of

discrimination under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12112(a)

(“Count III”). On March 23, 2018, Defendant Bowhead filed a motion to dismiss all of

Plaintiff’s claims pursuant to Federal Rule of Civil Procedure 12(b)(6) (Doc. No. 9), and filed a

brief in support thereof on April 6, 2018 (Doc. No. 12). Plaintiff filed her brief in opposition to

Defendant Bowhead’s motion to dismiss on April 20, 2018 (Doc. No. 15), to which Defendant

Bowhead filed a reply brief on May 4, 2018 (Doc. No. 16). Having been fully briefed,

Defendant Bowhead’s motion is ripe for disposition.

 II.   LEGAL STANDARD

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6). The legal standards governing pleading practice in federal court have shifted to a

“more heightened form of pleading, requiring a plaintiff to plead more than the possibility of

relief to survive a motion to dismiss.” See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d

Cir. 2009). To avoid dismissal, all civil complaints must set out “sufficient factual matter” to

show that the claim is facially plausible. Id. The plausibility standard requires more than a mere

possibility that the defendant is liable for the alleged misconduct. Indeed, “where the well-



                                                 5
pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to relief.’”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (citing Fed. R. Civ. P. 8(a)(2)). “Factual allegations

must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).

       The United States Court of Appeals for the Third Circuit has identified the following

steps a district court must take when evaluating the sufficiency of a complaint’s allegations as

tested against a Rule 12(b)(6) motion: (1) identify the elements a plaintiff must plead to state a

claim; (2) discard any conclusory allegations contained in the complaint “not entitled” to the

assumption of truth; and (3) determine whether any “well-pleaded factual allegations” contained

in the complaint “plausibly give rise to an entitlement to relief.” See Santiago v. Warminster

Twp., 629 F.3d 121, 130 (3d Cir. 2010) (citation and quotation marks omitted).

       In evaluating whether a complaint fails to state a claim upon which relief may be granted,

the court must accept as true all factual allegations in the complaint, and construe all reasonable

inferences to be drawn therefrom in the light most favorable to the plaintiff. See In re Ins.

Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). A court “need not credit a

complaint’s ‘bald assertions’ or ‘legal conclusions’ when deciding a motion to dismiss,” Morse

v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997), and must disregard any

“formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555.

Additionally, a court may not assume that a plaintiff can prove facts that the plaintiff has not

alleged. Associated Gen. Contractors of Cal. v. Cal. State Council of Carpenters, 459 U.S. 519,

526 (1983). In deciding a Rule 12(b)(6) motion, a court may consider, in addition to the facts

alleged on the face of the complaint, any exhibits attached to the complaint, “any matters



                                                  6
incorporated by reference or integral to the claim, items subject to judicial notice, [and] matters

of public record.” Buck, 452 F.3d at 260 (citation and quotation marks omitted).

III.   DISCUSSION

       In moving for dismissal of Plaintiff’s complaint, Defendant first contends that Counts I

and II fail as a matter of law because Defendant Bowhead is a wholly-owned subsidiary of an

Alaska Native Corporation, and thus is exempt from liability under Title VII. (Doc. No. 12 at 6.)

Secondly, Defendant moves for dismissal on the basis that Count I fails to state a claim upon

which relief may be granted because Plaintiff does not plead facts that plausibly connect her

pregnancy to any alleged adverse employment action and plausibly support a reasonable

inference of disparate treatment. (Id.) Defendant similarly argues that Count II fails to state a

claim because Plaintiff’s complaint fails to plead facts thar plausibly establish the essential

elements of retaliation under Title VII. (Id.) Lastly, Defendant argues that Count III fails to

state a claim because Plaintiff’s complaint does not sufficiently allege facts supporting a

reasonable inference that she suffered from a disability within the meaning of the ADA at the

time she sought an accommodation from Defendant Bowhead. (Id.)

       A.      Defendant Bowhead’s Liability Under Title VII

       Title VII of the Civil Rights Act of 1964 makes it unlawful for any “employer,” as

defined by Title VII,

       (1) to fail or refuse to hire or to discharge any individual, or otherwise to
       discriminate against any individual with respect to his compensation, terms,
       conditions, or privileges of employment, because of such individual’s race, color,
       religion, sex, or national origin; or (2) to limit, segregate, or classify his employees
       or applicants for employment in any way which would deprive or tend to deprive
       any individual of employment opportunities or otherwise adversely affect his status
       as an employee, because of such individual’s race, color, religion, sex, or national
       origin.




                                                  7
42 U.S.C. § 2000e-2(a). Title VII defines the term “employer” to be a “person engaged in an

industry affecting commerce who has fifteen or more employees.” Id. § 2000e(b)(1). Wholly-

owned government corporations, Indian tribes, and bona fide private membership clubs,

however, are statutorily excepted from the scope of Title VII because they are not considered to

be “employers” under Title VII. Id. § 2000e(b)(1)-(2); see also Fox v. Portico Reality Servs.

Office, 739 F. Supp. 2d 912, 915 (E.D. Va. 2010). Relevant to the Court’s analysis here is the

statutory exception for Alaska Native Corporations created under the ANCSA, which provides

that:

        For the purposes of implementation of the Civil Rights Act of 1964 [42 U.S.C. §
        2000a et seq.], a Native Corporation and corporations, partnerships, joint ventures,
        trusts, or affiliates in which the Native Corporation owns not less than 25 per
        centum of the equity shall be within the class of entities excluded from the
        definition of “employer” by section 701(b)(1) of Public Law 88-352 (78 Sta. 253),
        as amended [42 U.S.C. § 2000e(b)(1)], or successor statutes.

43 U.S.C. § 1626(g). The plain terms of the statute exclude from this definition of “employer”

only (i) “Native Corporations,” and (ii) “corporations, partnerships, joint ventures, trusts, or

affiliates in which the Native Corporation owns not less than 25 per centum of the equity.” Id.

        Defendant Bowhead states that “a plain and logical interpretation of § 1626(g) confirms

that indirect subsidiaries are indeed exempt” from the Title VII definition of “employer.” (Doc.

No. 12 at 12.) Defendant Bowhead further argues that Congress’s use of the word “affiliates”

signals its intent to include indirect subsidiaries within the exception provided in § 1626(g). (Id.

at 13.) As detailed above, Defendant Bowhead is a direct subsidiary of UIC Government. (Id. at

7.) UIC Government is, in turn, a direct subsidiary of UIC, a Native Corporation. As a result,

Defendant Bowhead is an indirect subsidiary of UIC. See Fox, 739 F. Supp.2d 912 (explaining

indirect subsidiary relationship).




                                                  8
       Defendant Bowhead acknowledges that other courts have held that the exception in §

1626(g) applies only in the case of the direct subsidiaries of Native Corporations. (Doc. No. 12

at 12.) The district court in Fox, in finding that indirect subsidiaries of Native Corporations are

not excepted under § 1626(g), wrote that, despite ambiguities in the text of the statute,

       [I]t is useful and appropriate to consider the purpose of § 1626(g) in resolving the
       contextual ambiguity presented by the statutory language. The Senate Report
       accompanying the legislation enacting § 1626(g) states that “[s]ubsection (g) is
       intended to facilitate Alaska Native shareholder employment programs by
       resolving any uncertainty as to the applicability of the Civil Rights Act of 1964 to
       certain business enterprises in which Native Corporations participate. . . .Limiting
       the scope of § 1626(g) to Native Corporations’ direct subsidiaries, and subjecting
       Native Corporations’ indirect subsidiaries to Title VII, is the statutory interpretation
       most faithful to § 1626(g)’s clear purpose. . . .Indeed, to accept [D]efendant’s
       argument would be to impute to Congress an intent to allow companies only
       distantly related to a Native Corporation to engage in racial, gender, national origin,
       or religious discrimination in the workplace with impunity, regardless of whether
       the subsidiary has any appreciable relationship with a Native Corporation or even
       employs Alaska Natives.

Fox, 739 F.Supp 2d at 921-23 (citations omitted). Other courts have similarly held that indirect

subsidiaries of Alaska Native Corporations are not subject to the exceptions provided in §

1626(g). See Herndon v. Alutiiq Educ. & Training, LLC, No. 2:16-cv-72, 2016 WL 9450429

(E.D. Va. May 6, 2016) (holding that where corporate structure and operating procedures created

stronger ties to parent corporation than present in Fox, Defendant was still an indirect subsidiary

of a Native Corporation and accordingly not entitled to Title VII exemption under § 1626(g));

Naigan v. Nana Servs., LLC, No. 12-cv-2648 BAS (NLS), 2015 WL 300368 (S.D. Cal. Jan. 22,

2015) (holding that a subsidiary of a subsidiary of a Native Corporation is not exempted from

Title VII). Here, as in Fox and the other cases cited above, Defendant Bowhead is not a direct

subsidiary of an Alaska Native Corporation, and, accordingly, as an indirect subsidiary, is not

entitled to the exception from Title VII set forth in 43 U.S.C. § 1626(g). Having found

unpersuasive Defendant Bowhead’s argument that Counts I and II fail by operation of law, the

                                                  9
Court next considers whether Plaintiff’s complaint fails to state a claim for Title VII

discrimination and retaliation in Counts I and II.

       B.      Discrimination Under Title VII and the Pregnancy Discrimination Act
               (Count I)

       The Pregnancy Discrimination Act, 42 U.S.C. § 2000e(k) (“PDA”), passed in 1978,

amended Title VII’s definitions subsection to include specific language regarding pregnancy.

See Young v. United Parcel Serv., Inc., 135 S. Ct. 1338, 1344-45 (2015). The PDA sought to

clarify that discrimination “because of sex” includes discrimination because of “pregnancy,

childbirth, or related medical condition” and mandates that women affected by such

circumstances “shall be treated the same for all employment-related purposes, including receipt

of benefits under fringe benefit programs, as other persons not so affected but similar in their

ability or inability to work.” 42 U.S.C § 2000e(k); see also AT&T Corp. v. Hulteen, 556 U.S.

701, 705 (2009). Thus, the focus of a PDA claim is whether “an employer’s policy treats

pregnant workers less favorably than it treats nonpregnant workers similar in their ability or

inability to work.” Young, 135 S. Ct. at 1344.

       In order to state a prima facie case of discrimination under the PDA, a plaintiff must

establish that: (1) she is or was pregnant and that her employer knew of her condition; (2) she

was qualified for the position; (3) she suffered an adverse employment decision; and (4) there

was a nexus between her pregnancy and the adverse employment decision that would allow a

court to infer discrimination. Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d 358, 366 (3d Cir. 2008).

A plaintiff alleging employment discrimination, however, is “not required to plead facts to

establish a prima facie case under the burden-shifting framework of McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973).” Lucchesi v. Day & Zimmerman Grp., No. 10-4164, 2011 WL

1540385, at *4 (E.D. Pa. Apr. 21, 2011) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508

                                                 10
(2002)). In the context of an employment discrimination claim, a plaintiff’s complaint must

meet only “the simple requirements of Rule 8(a).” Swierkiewicz, 534 U.S. at 513.

       In moving to dismiss Count I, Defendant Bowhead does not contest that Plaintiff’s

complaint satisfies the first two elements of a prima facie claim of discrimination under the PDA

– that Plaintiff was pregnant and that she was qualified for the job she held – but does dispute

whether Plaintiff has alleged facts sufficient to establish the third and fourth elements. (Doc. No.

12 at 17.) With regard to the third element of a PDA claim, Plaintiff’s complaint does not

explicitly state what adverse employment action she suffered. In her complaint, Plaintiff avers

that upon learning she could no longer work only on the prep floor she was given two options:

either agree to work in the sand room or take FMLA leave and apply for disability benefits.

(Doc. No. 1 at 7.) Plaintiff alleges that on or around November 23, 2016, she was “forced” to

take FMLA leave. (Id. at 8.) While not explicitly stated in Plaintiff’s complaint, the Court will

interpret Plaintiff’s election to take FMLA leave as the adverse employment action she alleges.

Defendant Bowhead argues that these allegations are “threadbare, circular and conclusory

statements.” (Doc. No. 12 at 18.)

       The Third Circuit has held that an adverse employment action is one which “is serious

and tangible enough to alter an employee’s compensation, terms, conditions, or privileges of

employment.” Cardenas v. Massey, 269 F.3d 251, 253 (3d Cir. 2001) (internal quotations

omitted). When an employee’s salary, reporting requirements, and general duties remain the

same, there is typically insufficient evidence of an adverse employment action. See Fiorentini v.

William Penn Sch. Dist., 150 F. Supp. 3d 559, 567 (E.D. Pa. 2016) (holding that an employee’s

reassignment did not constitute an adverse employment action). However, a change in

employment status, responsibilities, or duties that does not result in a reduction of pay or benefits



                                                 11
may nonetheless qualify as an adverse employment action. Dilenno v. Goodwill Indus. Of Mid-

Eastern Pa., 162 F.3d 235, 236 (3d Cir. 1998) (holding that a transfer to a job that an employer

knows an employee cannot do may constitute adverse employment action for the purposes of

establishing a Title VII discrimination claim).

       Here, Plaintiff alleges that Defendant Bowhead forced her to take FMLA leave by

presenting her with the choice of either working in the sand room, despite her physician’s note

advising against work in a poorly-ventilated area, or taking FMLA leave and applying for

disability benefits. (Doc. No. 1 ¶ 38.) Plaintiff’s complaint alleges that Defendant Bowhead was

aware of her inability to work in the sand room given her pregnancy, as Plaintiff presented

numerous physician notes stating that she was to work only in well-ventilated areas. (Id. ¶¶ 27,

29, 31.) In requiring that Plaintiff do a job she was unable to do, or in the alternative, take

FMLA leave, the Court concludes that Plaintiff has sufficiently alleged facts that supporting a

reasonable inference that she suffered an adverse employment action.

       The fourth element of a claim of discrimination under the PDA requires that the Plaintiff

provide evidence of a nexus between the pregnancy and the adverse employment action that

would permit a factfinder to draw an inference of discrimination. See Doe, 527 F.3d at 365.

One method of demonstrating this nexus is through evidence of disparate treatment, where a

plaintiff “shows that she was treated less favorably than similarly situated employees who are not

in plaintiff’s protected class.” Id. at 366 (citing Iadimarco v. Runyon, 190 F.3d 151, 162 (3d Cir.

1999). Another means by which a plaintiff can establish this nexus is to present evidence of

temporal proximity between the adverse employment action and the pregnancy. See id. at 369.

Plaintiff proceeds under the former approach, and accordingly “may make out a prima facie case

under the McDonnell Douglas framework by showing that she. . .sought accommodation, that



                                                  12
the employer did not accommodate her, and that the employer did accommodate others ‘similar

in their ability or inability to work.’” Young, 135 S. Ct. at 1342.

       The Third Circuit has explained that “[w]hile ‘similarly situated does not mean

identically situated, the plaintiff [and the comparators] must nevertheless be similar in ‘all

relevant respects.’” Opsatnik v. Norfolk S. Corp., 335 F. App’x 220, 222-23 (3d Cir. 2009)

(quoting Holifield v. Reno, 115 F. 3d 1555, 1562 (11th Cir. 1997)). Relevant factors include

“(1) whether the employees had the same supervisor; (2) whether the employees were ‘subject to

the same standards[;]’ and (3) whether the employees ‘engaged in similar conduct without such

differentiating or mitigating circumstances as would distinguish their conduct or the employer’s

treatment of them.’” McCullers v. Napolitano, 427 F. App’x 190, 195 (3d Cir. 2011) (quoting

Radue v. Kimberly – Clark Corp., 219 F.3d 612, 617-18 (7th Cir. 2000)). Plaintiff’s complaint

will “survive a motion to dismiss as long as it supports an inference that people outside of

Plaintiff’s protected class were treated differently.” Fortes v. Boyertown Area Sch. Dist., No.

06-0878, 2006 WL 3043108 at *4 (E.D. Pa. Oct. 20, 2006) (citing E.E.O.C. v. Metal Serv. Co.,

892 F.2d 341, 348 (3d. Cir. 1990)).

       Defendant Bowhead disputes whether Plaintiff’s complaint sufficiently alleges that

Defendant Bowhead accommodated other employees outside of Plaintiff’s protected class as

required to show disparate treatment. (Doc. No. 12 at 13-14.) In her complaint, Plaintiff alleges

that when she was informed she would no longer be accommodated, she immediately sought a

meeting with Defendant Green-Krebs and Defendant Laubs (Doc. No. 1 ¶¶ 36, 37), and at that

meeting, Defendant Green-Krebs and Defendant Laubs told her that she could not be relocated to

a different department within the facility (id. ¶ 40). Plaintiff further avers that “[u]pon




                                                 13
information and belief, other similarly situated employees were routinely moved to different

departments within the facility.” (Id. ¶ 41.)

       As Defendant Bowhead correctly points out, Plaintiff’s complaint does not identify any

of the similarly situated employees who she alleges were moved to different departments within

the facility. Further, Plaintiff’s complaint does not plead facts that indicate whether Defendant

Bowhead was providing those employees an accommodation when it relocated them to different

departments. District courts have found that a plaintiff’s failure to identify similarly situated

individuals outside of the plaintiff’s class who were treated more favorably is grounds for

dismissal of plaintiff’s complaint. (See Magerr v. City of Phila., No. 15-4264, 2016 WL

1404156, at *8 (E.D. Pa. Apr. 11, 2016) (finding that the plaintiff failed to state a sufficient

claim when he did not identify others who were treated better but instead claimed that he was

denied “the same terms and conditions of employment available to other employees”); Boone v.

Pa. Se. Transp. Auth., 14-1373, 2014 WL 6861581, at *4 (E.D. Pa. Dec. 5, 2014) (finding that

the plaintiff failed to state a sufficient claim in part because she did not “allege any facts

regarding individuals . . . with whom we can compare plaintiff”); Barthold v. Briarleaf Nursing

& Convalescent Ctr. Nursing Home, No. 13-2463, 2014 WL 2921534, at * 3 (E.D. Pa. June 27,

2014) (finding that the plaintiff failed to state a sufficient claim when she alleged only that she

was subject to discipline “for which other similarly situated and younger employees were not

disciplined”).

       If similarly situated individuals cannot be specifically identified, factual support must

nevertheless be provided that plausibly creates an inference of discrimination. See, e.g., Fortes,

2006 WL 3043108 at *4 (finding that, despite not specifically identifying individuals, plaintiff

sufficiently stated a discrimination claim by alleging sufficient factual matter supporting a



                                                  14
reasonable inference that similarly situated individuals were treated preferentially because of

their race). Plaintiff has not only failed to identify any similarly situated individuals outside of

her class who were accommodated, but she also provides no factual details as to how other

employees of Defendant Bowhead were so accommodated. Plaintiff’s complaint contains only a

conclusory assertion that other similarly situated employees of Defendant Bowhead were

routinely moved to other departments. Plaintiff has not pleaded facts that support a reasonable

inference that Defendant Bowhead accommodated similarly situated employees “similar in their

ability or inability to work.” See Young, 135 S. Ct. at 1342. Accordingly, the Court will grant

Defendant’s motion to dismiss as to Count I.

       C.      Retaliation Under Title VII and the PDA (Count II)

       Title VII makes it illegal for an employer to discriminate against an employee because

she opposed a practice made unlawful by Title VII, or because she participated in an

investigation or proceeding under Title VII. See 42 U.S.C. 2000e-3(a). To establish a prima

facie case of retaliation under Title VII, a plaintiff must show: (1) protected employee activity;

(2) adverse action by the employer either after or contemporaneous with the employee’s

protected activity; and (3) a causal connection between the employee’s protected activity and the

employer’s adverse action. See Marley v. Postmaster Gen. of the U.S., 747 F. App’x 901, 903

(3d Cir. 2018). The fact that a plaintiff is unable to establish an underlying discrimination claim

does not mean that she cannot establish a retaliation claim. See Moore v. City of Phila., 461

F.3d 331, 344 (3d Cir. 2006) (“a victim of retaliation ‘need not prove the merits of the

underlying discrimination complaint’ in order to seek redress”) (citation omitted).

       As to protected activity, the Third Circuit has held that the anti-retaliation provision of

Title VII “protects those who participate in certain Title VII proceedings (the ‘participation



                                                  15
clause’) and those who oppose discrimination made unlawful by Title VII (the ‘opposition

clause’).” Moore, 461 F.3d at 341 (citing Slagle v. Cty. of Clarion, 435 F.3d 262, 266 (3d Cir.

2006). Protected activity for a retaliation claim includes “not only an employee’s filing of

formal charges of discrimination against an employer but also informal protests of discriminatory

employment practices, including making complaints to management.” Daniels v. Sch. Dist. of

Phila., 776 F.3d 181, 193 (3d Cir. 2015) (internal quotation marks omitted). The plaintiff’s

complaint “must allege that [her] opposition was to discrimination based on a protected

category” and the plaintiff must have an “objectively reasonable belief that the activity the

plaintiff opposed constituted unlawful discrimination under the relevant statute.” Id. at 193-94.

In determining whether a plaintiff adequately opposed discrimination, the Court “look[s] to the

message. . . conveyed [by a plaintiff’s conduct] rather than the means of conveyance.” Moore,

461 F.3d at 343 (quoting Curay-Cramer v. Ursuline Acad. Of Wilmington, Del., Inc., 450 F.3d at

130, 135 (3d Cir. 2006)).

       In her complaint, Plaintiff does not specifically identify the protected activity in which

she participated that would satisfy the first element of a retaliation claim under Title VII.

Plaintiff alleges that on November 18, 2016, she met with Defendant Laubs and Defendant

Green-Krebs to “seek clarification” regarding her shift leader’s statement that Plaintiff would be

sent home if she did not agree to work in the sand room. (Doc. No. 1 ¶ 38.) Plaintiff also alleges

that during the meeting, Defendant Green-Krebs told her that Plaintiff could no longer be

accommodated because of concerns related to favoritism in determining work assignments. (Id.

¶ 39.) Plaintiff avers that on approximately November 23, 2016, she was “forced” to take FMLA

leave. (Id. ¶ 44.) The Court will interpret Plaintiff’s participation in this meeting as the

protected activity she alleges.



                                                 16
        Defendant Bowhead argues that Plaintiff’s retaliation claim under Title VII should be

dismissed because Plaintiff fails to plead facts which “plausibly identify how she ‘oppos[ed], or

participate[d] in a proceeding’ contesting [Defendant Bowhead’s] activity.” (Doc. No. 12 at 20.)

Defendant Bowhead further states that Plaintiff’s allegations as to her claim of retaliation under

Title VII are conclusory (id. at 21), and that Plaintiff has failed to allege that any of her

complaints characterized the allegedly unfavorable treatment as discriminatory (id.). Plaintiff

argues that she engaged in protected activity because she “protested Defendant Bowhead’s

unlawful conduct at the time they forced her out of work on unpaid leave.” (Doc. No. 15 at 17.)

        Plaintiff does not adequately allege facts that support a reasonable inference that she

participated in protected activity under Title VII. A plaintiff claiming retaliation under Title VII

must have a good-faith basis for his or her complaint. See Moore, 461 F.3d at 341 (3d Cir. 2006)

(“Whether the employee opposes, or participates in a proceeding against the employer’s activity,

the employee must hold an objectively reasonable belief, in good faith, that the activity they

oppose is unlawful under Title VII.”) Plaintiff does not assert in her complaint that she sought

the meeting with Defendant Green-Krebs and Defendant Laubs to complain of pregnancy

discrimination or sex discrimination. Further, nowhere in Plaintiff’s complaint does she aver

that the ultimatum presented by her shift leader that she either work in the sand room or go home

was attributable to her pregnancy or her gender.

        To qualify as protected activity, a plaintiff must show that she did more than complain of

“unfair treatment in general,” or otherwise make vague reports about perceived slights in the

workplace. See Klastow v. Newton Friends Sch., 515 F. App’x 130, 133 (3d Cir. 2013) (general

complaints did not support a retaliation claim for age discrimination when the plaintiff never

referred to age discrimination); Barber v. CSX Distribution Servs., 68 F.3d 694, 701-02 (3d Cir.



                                                  17
1995) (explaining that a general complaint about unfair treatment is insufficient to establish

“protected activity” under Title VII); Robuck, 2010 WL 4553562, at *6 (where the plaintiff did

not complain of sex discrimination to his supervisor, his complaint did not constitute protected

activity under Title VII). Plaintiff’s complaint does not allege that her participation in the

meeting with Defendant Green-Krebs and Defendant Laubs was due to discrimination based on

her pregnancy or gender, and, accordingly, Plaintiff has failed to allege facts sufficient to support

a reasonable inference that she participated in protected activity under Title VII.

       To satisfy the second element of adverse action, Plaintiff must show that a reasonable

employee would have found the alleged retaliatory actions “materially adverse,” meaning that

they “might have dissuaded a reasonable worker from making or supporting a charge of

discrimination.” Moore, 461 F.3d at 341 (quoting Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53, 57 (2006)). In Burlington, clarifying what a plaintiff must show to make out

retaliation claims under Title VII, the Supreme Court found that “the discrimination and

retaliation provisions of Title VII have different statutory language and different purposes, and

accordingly, ‘that the anti-retaliation provision, unlike the substantive provision, is not limited to

discriminatory actions that affect the terms and conditions of employment.’” Id. (quoting

Burlington, 548 U.S. at 2412-13). In establishing the second element of a retaliation claim under

Title VII, a plaintiff must also allege that the adverse action occurred either after or

contemporaneous with the employee protected activity she alleges. Marley, 747 F. App’x at 903.

       Plaintiff does not specifically identify the alleged adverse action she suffered as part of

her retaliation claim under Title VII. In her complaint, Plaintiff avers only that Defendant

Bowhead retaliated “against Plaintiff with respect to the terms, conditions, or privileges of

employment because of her opposition to the unlawful employment practices of Defendant



                                                  18
[Bowhead].” (Doc. No. 1 ¶ 61.) Defendant Bowhead argues that Plaintiff fails to plead facts

necessary to support a finding that she suffered adverse action by Defendant Bowhead, that she

does not specifically identify the adverse action she suffered, and that her allegations are not

entitled to any weight because they are conclusory. (Doc. No. 12 at 17.) Plaintiff argues that she

has established that she suffered an adverse action by losing income and sustaining emotional

distress as a result of her gender and pregnancy discrimination. (Doc. No. 15 at 17.)

       As detailed supra, the Court determined that Plaintiff did not sufficiently establish that

she participated in protected activity under Title VII. Even if she had established that the

meeting with Defendant Green-Krebs and Defendant Laubs constituted protected activity under

Title VII, however, Plaintiff does not allege that she suffered adverse action contemporaneously

with or after that meeting. The ultimatum of working in the sand room or taking leave initially

presented to Plaintiff by her shift leader, and subsequently by Defendant Green-Krebs, does not

constitute adverse action since it occurred prior to the protected activity, and not

contemporaneous with or after the meeting. See Marley, 747 F. App’x at 903 (stating that

adverse action element must occur either after or contemporaneous with employee’s protected

activity). Accordingly, Plaintiff has not alleged facts that support an inference that she suffered

adverse action for the purposes of stating a claim of retaliation under Title VII.

       The third element of a retaliation claim requires that the plaintiff show a causal

connection between the employee’s protected activity and the employer’s adverse action.

E.E.O.C. v. Allstate Ins. Co., 778 F.3d 444 (3d Cir. 2015). “To demonstrate a link between the

protected activity and an employer’s adverse action, a plaintiff may rely on the temporal

proximity between the two if ‘unusually suggestive.’” Daniels, 776 F.3d at 196. In the absence

of “such a close temporal proximity,” courts consider “the circumstances as a whole including



                                                 19
any intervening antagonism by the employer, inconsistencies in the reasons the employer gives

for its adverse action, and any other evidence suggesting that the employer had a retaliatory

animus when taking the adverse action.” Id.

       Given that Plaintiff has not sufficiently alleged that she participated in protected activity

or that she suffered adverse action, the Court will not evaluate Plaintiff’s complaint as it pertains

to the third element of a retaliation claim under Title VII. Accordingly, the Court will grant

Defendant Bowhead’s motion to dismiss as to Count II.

       D.      Discrimination Under the ADA (Count III)

       In order to establish a prima facie case of disability discrimination under the ADA, a

plaintiff must show that “(1) [s]he is a disabled person within the meaning of the ADA; (2) [s]he

is otherwise qualified to perform the essential functions of the job, with or without reasonable

accommodations by the employer; and (3) [s]he has suffered an otherwise adverse employment

decision as a result of discrimination.” Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d

Cir. 1999) (quoting Gaul v. Lucent Tech. Inc., 134 F.3d 576, 581 (3d Cir. 1998). The ADA

provides that an individual is “disabled” when she suffers, among other things, “a physical or

mental impairment that substantially limits one or more major life activities.” 42 U.S.C. §

12101(1)(A). In 2008, Congress passed the ADA Amendments Act (“ADAAA”), which

loosened the standards by which courts are to interpret the ADA’s language, specifically

providing that “[t]he definition of disability in this chapter shall be construed in favor of broad

coverage of individuals under this chapter, to the maximum extent permitted by the terms of this

chapter.” Id. § 12102(4)(A).

       Defendant Bowhead argues that Plaintiff’s complaint fails to plead facts plausibly

demonstrating that Plaintiff suffered from a disability (Doc. No. 12 at 23), and further states that



                                                 20
pregnancy itself is not a qualifying disability under the ADA (id.). Plaintiff argues that while

pregnancy alone is not a disability under the ADA, courts have held that complications arising

out of pregnancy can constitute a disability as defined by the ADA. (Doc. No. 15 at 18.)

Plaintiff argues that because breathing constitutes a major life function, Plaintiff’s breathing of

“debris filled air” while working in the sand room could have caused her to sustain serious

pregnancy complications. (Id.) Plaintiff does not aver in her complaint that she suffered from

pregnancy-related complications at the time she alleges she sought an accommodation from

Defendant Bowhead.

       Courts that have addressed whether pregnancy, absent complications, is itself a disability

have determined that a normal pregnancy is not a physical impairment limiting one or more

major life activities, and thus not a disability under the ADA. See Serednyj v. Beverly

Healthcare, LLC, 656 F.3d 540, 553 (7th Cir. 2011) (noting that courts consistently determine

that pregnancy, absent unusual circumstances, is not a physical impairment), abrogated on other

grounds by Young, 135 S. Ct.1338; Brennan v. Nat’l Tel. Directory Corp., 850 F. Supp. 331, 333

(E.D. Pa. 1994); see also Kelly v. Horizon Med. Corp., No. 3:11-1501, 2014 WL 1293859, at

*11 (M.D. Pa. Mar. 31, 2014) (explaining that the ADA “statute itself clearly indicates that

pregnancy was not to be considered an impairment covered by the Act”). “This interpretation of

the ADA is consistent with the concept that discrimination [on the basis of] pregnancy is already

covered by the PDA.” Id. quoting Byerly v. Herr Foods, Inc., No. 92-7382, 1993 WL 101196 at

*4 (E.D. Pa Mar. 9, 1995). While Plaintiff argues that working in the sand room could have

caused her to sustain pregnancy complications at some point in the future, Plaintiff does not

allege that she suffered from any pregnancy-related complications at the time she sought an

accommodation. As a result, Plaintiff’s claim of discrimination under the ADA fails because she



                                                 21
has not alleged facts sufficient to support a reasonable inference that she is disabled under the

ADA. Accordingly, the Court will grant Defendant Bowhead’s motion to dismiss as to Count

III.

       In civil rights cases, a district court must generally sua sponte extend to a plaintiff an

opportunity to amend her complaint before dismissal. See Fletcher-Harlee Corp. v. Pote

Concrete Contractors, 482 F.3d 247, 253 (3d Cir. 2007). Accordingly, the Court will grant

Plaintiff leave to amend her complaint in an effort to correct the pleading deficiencies identified

in this Memorandum.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Defendant Bowhead’s motion to dismiss

(Doc. No. 9), and dismiss all of Plaintiff’s claims without prejudice. The Court will grant

Plaintiff leave to amend her complaint. An Order consistent with this Memorandum follows.




                                                 22
